People ex rel. Finkelberg v McConville (2022 NY Slip Op 05214)





People ex rel. Finkelberg v McConville


2022 NY Slip Op 05214


Decided on September 21, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 21, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
JOSEPH J. MALTESE
HELEN VOUTSINAS, JJ.


2022-07422

[*1]The People of the State of New York, ex rel. Marisa N. Finkelberg and David J. Squirrell, on behalf of Frank DiTraglia, petitioners,
vKevin McConville, etc., et al., respondents.


Putnam County Legal Aid Society, Inc., Carmel, NY (Marisa N. Finkelberg and David J. Squirrell pro se of counsel), for petitioners.
Robert Tendy, District Attorney, Carmel, NY (Kevin R. Douchkoff and David A. Rosenberg of counsel), respondent pro se and for respondent Kevin McConville.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Frank DiTraglia upon his own recognizance or, in the alternative, to set reasonable bail upon Putnam County Case No. 70056/2021.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the County Court, Putnam County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
DILLON, J.P., CHAMBERS, MALTESE and VOUTSINAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court